                                                                           CLERK': OFFICE U.S.DIST.COURT
                                                                                  AT m     OG ,VA
                                                                                        FILED

                      IN THE UNITED STATESDISTRICT COURT                           d2k 22 2212
                     FOR THE W ESTERN DISTRICT OF VIRGINIA                     J     c,
                               R O AN O K E DIV ISIO N                        RX             '   ..
                                                                                      P          K
DAW D M EYERS,                                            CivilAction No.7:18-cv-0047j
       Plaintiff,                                                            '

V.                                                        M E M O M N D U M O PIN IO N

G O VE RN O R R ALPH N O R TH A M ,                       By:M ichaelF.U rbanski
       D efendant.                                        ChiefU nited States D istrictJudge

       D avid M eyers,a V irginia inm ate proceeding pro K ,comm enced thiscivilaction asa
                                                      .




tlpetition forwritofmandnmus.''PlaintiffnnmesasdefendanttheGovernorofVirginia.Plaintiff

demandsthattheGovemorofVirginiaorderRed Onion StatePrison(1GROSP'')stafftocease
theiralleged illegalacts,ordertheVirginia State Policeto investigateROSP staff,and inquire

whystatejudicialofficialsdonotprosecuteROSP staff.
       Thepetition isdism issedasfrivolousbecausethecourtcnnnotgrantthem andnm usrelief

Plaintiffseeks. Seeee.c.,Neitzkev.W illinms,490U.S.319,328(1989),Thecourtlacks
judsdictiontograntmandnmusreliefagainststateoftkialsorstateagencies.See28U.S.C.
j 1361;see.e.g.,Gurleyv.SuperiorCt.ofM ecklenbur:Ctv.,411F.2d586,587(4th Cir.1969).
The courtalso doesnothavetheauthority to investigate alleged cdminalactivity. See.e.R.,Jett

v.Castaneda,578F.2d842,845(9th Cir.1978)(recognizingtheinvestigationofcrimeis
primarily anexecutivefunction).
       M oreover,thecourtdeclinesto construethepetition asacivilrightsaction under42

U.S.C.j 1983,asitfailsto stateacognizablefederalclaim againsttheGovemor.Tostatea
claim forreliefunderj 1983,aplaintiffmustallegefactsindicatingthathehasbeendepdvedof
rights guaranteed by the Constim tion orlaw softhe United Statesand thatthisdepriyation

resulted from conductcom m itted by a person acting undercolorof law . W estv.Atkins,487 U .S.
42 (1988).MeyershasallegednofactsagainstorconductcommittedbytheGovernorand,thus,
hisallegationsfailtostateacognizablej1983claim againsthim.
      Fortheforegoing reasons,the action isdismissed asfrivolousptlrsuantto 28U .S.C.

j 1915A(b)(1).                                                                              1.''I
                                                                                         .....



      ENTER:This?            dayofxovember,2018.                                            '.
                                                                                             '
                                                    */     ,rZm.
                                                               .M
                                                               -
                                                                                    - +-
                                                '    '
                                                         C e       edSVVSbistrid Judge
